Bloom, J. (dissenting in part).
I would modify the order appealed from to the extent of directing that Horace Bullard, president of the 3333 Henry Hudson Parkway Tenants’ Association, Inc. (Tenants’ Association), be joined as a party plaintiff and that the granting of summary judgment to defendants be reversed and the motion denied.
Plaintiff is a tenant in premises 3333 Henry Hudson Parkway, Riverdale, New York, known as the Whitehall. Defendant Ambassador Associates (Ambassador) is the owner and landlord of the premises. Defendant Whitehall Realty Co. (Realty) is the sponsor of a plan of cooperative ownership of the building. The remaining defendant is the Attorney-General of the State of New York. The action seeks a declaration that a stipulation settling a prior action entered into between one Horace Bullard, chairman of the Tenants’ Association, as plaintiff, and Ambassador and Dollar Savings Bank, the holder of the mortgage on the building, as defendants, is in full force and effect; ordering Ambassador and Realty to specifically perform the terms of the stipulation; and enjoining Realty from offering and the Attorney-General from accepting the proposed plan of cooperative conversion.
*350In April, 1981, the Tenants’ Association, purporting to represent 227 of the 450 tenants in the building, brought a proceeding in the Civil Court, Bronx County, under RPAPL article 7-A against Ambassador, as the owner of the premises, and Dollar Savings Bank, as the holder of the mortgage thereon, alleging that the deteriorating condition of the building’s exterior masonry created a condition dangerous to life, health and safety. A judgment was sought directing the deposit of rents into court and the use thereof to remedy the condition (RPAPL 769).
In regular course, the case proceeded to trial. After the Tenants’ Association’s engineer had testified, the court declared a luncheon recess. When the court reconvened, Errol A. Brett, Esq., the then attorney for the Tenants’ Association, announced that counsel and their respective clients had agreed to a settlement. He further stated that a stipulation would be reduced to writing and subscribed by the attorneys within a week. As a condition to the entry into the agreement of settlement, defendants’ counsel insisted that the record reflect that the action be marked “discontinued with prejudice”. Plaintiff’s counsel agreed thereto and the record so indicates.
Defendants’ attorneys proceeded to draft the stipulation which was forwarded to Mr. Brett. In the interim, however, the Tenants’ Association substituted another attorney, one Mr. Schiff, for Mr. Brett. Schiff sought to add additional provisos to the stipulation, provisos to which counsel for the defendants in the 7-A proceeding would not accede. The upshot was that no formal stipulation was ever executed by the parties.
Thereafter, the Tenants’ Association employed their present attorney who moved in the 7-A proceeding to delete from the stipulation of discontinuance the words “with prejudice”, and to restore that case to the calendar. That motion was denied upon the procedural ground that Dollar Savings Bank, the mortgagee, which had been party to the original proceeding, had not been served with the motion papers and had not appeared on the motion. However, the record went on to note that since slightly more than a year had elapsed between the discontinuance with prejudice and the motion to vacate, the court assumed “that the *351stipulation has been primarily lived up to on the part of the landlord”.
With restoration of the article 7-A proceeding thus foreclosed, plaintiff, acting in her own behalf, instituted this action. In her complaint she adopted the terms of the written but unexecuted stipulation proposed by Ambassador in settlement of the article 7-A proceeding and alleged failure by Ambassador to perform the obligations thereof. She sought a declaration that the stipulation is in full force and effect and requested specific performance thereof. She also sought to enjoin the filing and acceptance of any plan of cooperative conversion of the Whitehall which is contrary to the terms of the stipulation. Following answer, Ambassador and Realty moved for summary judgment. Among the contentions urged by defendants was the ground that a stipulation, other than one reached in open court, must be in writing and subscribed by the party or his attorney in order to be effective (CPLR 2104). Special Term, relying on Matter of Dolgin Eldert Corp. (31 NY2d 1), held that only the fact of agreement, and not the terms thereof, had been memorialized and, therefore, the stipulation was not susceptible of enforcement. It further noted that since the stipulation had not been reduced to writing, it ran afoul of the Statute of Frauds (General Obligations Law, § 5-701). Additionally, it added, as a ground for granting summary judgment, the failure to join a necessary party, the Tenants’ Association, which had been a party to the stipulation. Accordingly, it granted summary judgment to defendants. I disagree with the conclusion reached by Special Term. Accordingly, I would deny summary judgment.
Since the issue involving the failure to join a necessary party is the most simple of resolution, I deal with that issue first. There can be no doubt but that the Tenants’ Association is a necessary party to this action. It entered into the stipulation sought to be enforced. Included in the papers submitted by plaintiff in opposition to defendants’ motion for summary judgment was an affidavit by Horace Bullard, chairman of the Tenants’ Association, in which the Tenants’ Association consented to being joined in the action as a party plaintiff, adopted plaintiff’s complaint as its own *352and authorized plaintiff’s counsel to act as the Association’s attorney. In the circumstances indicated, Special Term should have permitted joinder (CPLR 1003).
Much of the difficulty with respect to the stipulation arises from the contradictory positions taken by the parties in the 7-A proceeding and in this action. On the motion to set aside the stipulation in the 7-A proceeding Ambassador took the position that a firm, binding stipulation had been entered into as a result of which that proceeding had been terminated with prejudice, while the Tenants’ Association took the position that no such binding agreement had been reached. Although the motion was decided on procedural grounds, the record reflects that the court was of the opinion that a final disposition had been agreed to. In this action the positions are, in large part, reversed. Here, plaintiff and the Tenants’ Association accept the terms proposed in writing by Ambassador. Ambassador, on the other hand, argues that the additions made by counsel substituted for Brett reflects that no binding agreement was entered into.
That the positions of the parties are now reversed does not detract from the justice of plaintiff’s current position. “Equity does not demand that its suitors shall have led blameless lives” (Loughran v Loughran, 292 US 216, 229). It is clear that there is a binding adjudication in the 7-A proceeding that such a stipulation was agreed to. While the record in that proceeding does not reflect the terms thereof, that omission is taken care of by the adoption by plaintiff and the proposed intervenor-plaintiff of the proposed written stipulation which was sent by Ambassador to the Tenants’ Association. That acceptance distinguishes this case from Matter of Dolgin Eldert Corp. (31 NY2d 1, supra) and Matter of Glasso (35 NY2d 319), and constitutes compliance with CPLR 2104. In neither of those cases was the stipulation “definite and complete” (Matter of Dolgin Eldert Corp., supra, p 10; Matter of Glasso, supra, p 321). In the case at bar, whatever indefiniteness and incompleteness there may have been has been eliminated by the assent, albeit belated, of plaintiff and the Tenants’ Association to the terms of the stipulation submitted by Ambassador. No hearing is required to fix the terms thereof (cf. *353Marshall v Marshall, 52 AD2d 841). Here, there is a writing concededly drafted by the party sought to be charged. Although unexecuted, the assent to its terms by the party to which it was directed created a binding stipulation.
Accordingly, I would hold that plaintiff, joined by the Tenants’ Association as party plaintiff, may pursue this action.
Plaintiff requested reverse summary judgment at Special Term in accordance with CPLR 3212 (subd [b]). She repeats that request in this court.
The proceeding pursuant to RPAPL article 7-A was commenced in April, 1981, in the Civil Court, Bronx County. It was disposed of during trial on July 28, 1981. The motion to vacate the discontinuance with prejudice was denied in August, 1982. In the almost three years which have elapsed since the disposition, much has transpired. The determination of the Civil Court on the motion to vacate the discontinuance with prejudice indicates that substantial work may have been performed by Ambassador, purportedly in compliance with the stipulation. In these circumstances, the granting of summary judgment requiring Ambassador to comply with the stipulation may well be inequitable. For that reason, I am of the opinion that the matter should be left to trial where “the plastic remedies of the chancery [may be] moulded to the needs of justice” (Foreman v Foreman, 251 NY 237, 242).
Sandler, J. P., and Kassal, J., concur with Lynch, J.; Bloom, J., dissents in part in an opinion.
Order, Supreme Court, Bronx County, entered on June 10, 1983, modified, on the law and on the facts, to the extent of directing that Horace Bullard, president of the Whitehall Tenants’ Committee, officially named the 3333 Henry Hudson Parkway Tenants’ Association, Inc., be joined as a party plaintiff and, as so modified, affirmed, without costs and without disbursements.